DETAILED ACTION
Claim Status
	Claims 1-62 are cancelled. Claims 63-94 are pending. Claims 79-94 are withdrawn. Claims 63-78 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 63-78, in the reply filed on December 3, 2021 is acknowledged.
Claims 79-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.

Applicant’s election without traverse of SEQ ID NO: 1 as the promoter, and SEQ ID NOs: 20 and 45 as the gene and amino acid encoded by the gene, in the reply filed on December 3, 2021 is acknowledged.
The examiner did not find art on SEQ ID NOs: 1, 20 or 45. Therefore, the search is expanded to other sequences.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
The specification recites the size of the size of the ASCII text file in kilobytes. However, the size of the ASCII text file must be in bytes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 63, 64 and 77 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zelder et al. (US 2005/0003494 A1, published January 6, 2005, earliest effective filing date November 5, 2001).
Zelder et al. describe a genetically engineered prokaryotic host cell with enhanced industrial performance (genetically modified microorganism into which an MCP gene has been introduced. In a preferred embodiment, the microorganism belongs is Corynebacterium glutamicum. In a preferred embodiment, the microorganism is also used for preparing a compound of interest, such as an amino acid, particularly preferably lysine; paragraph [0012]), said host cell comprising: a. a heterologous promoter polynucleotide (recombinant expression vectors of the invention comprise a nucleic acid of the invention in a form which is suitable for expressing said nucleic acid in a host cell, meaning that the recombinant expression vectors comprise one or more regulatory sequences which are selected on the basis of the host cells to be used for expression and which are functionally linked to the nucleic acid sequence to be expressed. The term "regulatory sequence" is intended to comprise promoters; paragraph [0066]), and b. a polynucleotide encoding an RNA degradation gene (SEQ ID NO: 158 of Zelder et al. (table 1) has 100% identity to SEQ ID NO: 34 of the instant application); wherein the heterologous promoter polynucleotide is operably linked to the polynucleotide encoding the RNA degradation gene, wherein the heterologous promoter comprises a promoter from a promoter ladder (paragraph [0116] of the instant claim 63); wherein the polynucleotide encoding the RNA degradation gene encodes for an amino acid of SEQ ID NO: 34 (SEQ ID NO: 158 of Zelder et al. (table 1) has 100% identity to SEQ ID NO: 34 of the instant application) (claim 64); wherein the genetically engineered host cell belongs to the genus Corynebacterium (genetically modified microorganism into which an MCP gene has been introduced. In a preferred embodiment, the microorganism belongs is Corynebacterium glutamicum; paragraph [0012]) (claim 77).
Accordingly, Zelder et al. anticipate claims 63, 64 and 77.

Claim(s) 63, 64 and 77 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mockel et al. (US 2002/0082403 A1, published June 27, 2002, earliest effective filing date October 5, 1999).
Mockel et al. describe a genetically engineered prokaryotic host cell (bacteria being transformed with an expression vector encoding the enzyme; paragraph [0004]) with enhanced industrial performance (coryneform bacteria produce amino acids, in particular L-lysine; paragraph [0025]), said host cell comprising: a. a heterologous promoter polynucleotide (strong promoter; paragraph [0019]), and b. a polynucleotide encoding an RNA degradation gene (polynucleotide sequence coding for the eno gene. The polynucleotide is SEQ ID NO: 2; paragraphs [0005]-[0006]. SEQ ID NO: 2 of Mockel et al. has 100% identity to SEQ ID NO: 38 of the instant application); wherein the heterologous claim 63); wherein the polynucleotide encoding the RNA degradation gene encodes for an amino acid of SEQ ID NO: 38 (polynucleotide sequence coding for the eno gene. The polynucleotide is SEQ ID NO: 2; paragraphs [0005]-[0006]. SEQ ID NO: 2 of Mockel et al. has 100% identity to SEQ ID NO: 38 of the instant application); (claim 64); wherein the genetically engineered host cell belongs to the genus Corynebacterium (preferred species is Corynebacterium glutamicum; paragraph [0020]) (claim 77).
Accordingly, Zelder et al. anticipate claims 63, 64 and 77.

Allowable Subject Matter
Claims 65-76 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The art does not teach or suggest the other amino acid sequences claimed, the gene sequences claimed, or the promoters claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636